918 F.2d 174Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George SASSOWER, Petitioner.
No. 90-8121.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 16, 1990.

On Petition for Writ of Mandamus.  (CA-90-322-HAR)
George Sassower, petitioner pro se.
PETITION DENIED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
George Sassower brought this mandamus petition seeking an order directing the district court to act on his motions filed in his civil suit.  This issue is moot.  Since Sassower filed his mandamus petition the district court has denied his motions.  Accordingly, we grant permission to proceed in forma pauperis and deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.